PER CURIAM.
We reverse the trial court’s order appointing an administrator ad litem to investigate and contest, if necessary, a will already admitted to probate. No jeopardy to *507the estate has been demonstrated by any person with standing. More important, however, is the fact that the trial court’s order imposes a duty beyond those authorized by law. See In re Lewis’ Estate, 411 So.2d 368 (Fla. 4th DCA 1982); Woolf v. Reed, 389 So.2d 1026 (Fla. 3d DCA 1980).
It also appears that the trial court’s order denying summary judgment does not accurately reflect the court’s ruling that the will contestants lacked standing and should be corrected by entry of an order granting summary judgment.
REVERSED AND REMANDED WITH DIRECTIONS.